Case 1:17-cr-00101-LEK Document 434-2 Filed 03/19/19 Page 1 of 2   PageID #: 3801




                       EXHIBIT “A”
Case 1:17-cr-00101-LEK Document 434-2 Filed 03/19/19 Page 2 of 2                              PageID #: 3802




   UNITED STATES OF AMERICA
   (Lucifer's Enemy Kingdom) -LEK                                              CASE NO. 17-00101 LEK

   vs.


         ANTHONY WILLIAMS
         (Son of Man Prophet)



                                         NOTICE TO THE COURT

   I am officially demanding that all motions hereinafter filed be non-hearing motions and the undersigned is
waiving his appearance at all court hearings that are not in Judge Puglisi's courtroom. None of the other
magistrates or trial judge have displayed the requisite jurisprudence, impartiality or competence in law to be able
to adjudicate in the undersigned's presence with fairness and equity. All motions that the undersigned files will be
non-hearing motions and only require a written response by the satanic agents of the government, Gregg Paris
Yates or Ronald G. Johnson and a written reply by the undersigned in writing devoid of a need of a hearing. The
magistrate, (who most likely will be the racist Kenneth Mansfield) can issue his unjust demonic ruling which will
always be in favor of the government regardless if the law mandates the ruling to be in the undersigned's favor. I
have no confidence in Leslie Kobayashi nor Kenneth Mansfield and as far as I'm concerned both of these wicked
devils have a reservation for hell already booked. Psalms 94:12-23 states, "Blessed is the man whom you
instruct, O Yahweh, and teach out of YOUR LAW (not corrupt federal laws). That you may give him rest from the
days of adversity, until the pit is dug for the wicked. For Yahweh will not cast off His people, nor will He forsake
His inheritance. But the judgment will return to righteousness, and all the upright in heart will follow it. Who will
rise up for me against the evil doers (Leslie Kobayashi, Kenneth Mansfield, Gregg Paris Yates, Ronald Johnson
and the FBI)? Who will stand up for me against the workers of iniquity? Unless Yahweh had been my help, my
soul would soon have settled in silence. If I say, 'My Foot Slips', your mercy O Yahweh, will hold me up. In the
multitude of my anxieties within me, your comfort delight my soul. Shall the throne of iniquity (United States
Government), which devises evil by law (federal laws), have fellowship with you? They (Leslie Kobayashi,
Kenneth Mansfield, Gregg Paris Yates, Ronald Johnson and the FBI) gather against the life of the righteous, and
condemn innocent blood (Queen Mother Barbara Williams and Private Attorney General Anthony Williams). But
Yahweh has been my defense (that's why I don't need a satanic attorney bar member), and my Elohim the rock of
my refuge. He has brought on them (Leslie Kobayashi, Kenneth Mansfield, Gregg Paris Yates, Ronald G.
Johnson and the FBI) their own iniquity, and SHALL CUT THEM OFF IN THEIR OWN WICKEDNESS; Yahweh
our Elohim SHALL CUT THEM OFF (to their third and fourth generation!). [emphasis and pettifoggers added]
   Executed in righteousness this 24th day of February 2019.

Righteously submitted,

/s/ Anthony Williams
Anthony Williams
Private Attorney General
Counsel to the Poor (Psalms 14:6)
Common Law Counsel (28 USC 1654, First Judiciary Act of 1789, section 35)

Job 12:17,"He leads counselors away plundered and makes fools of the judges."
